Citation Nr: 0428713	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  00-12 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1978 to January 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 determination by the 
Vocational Rehabilitation and Counseling (VR&C) division of 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Milwaukee, Wisconsin.  

In August 2001, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The case was 
remanded for additional development in January 2002.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claim.

2.  VA counseling psychologists have determined that the 
veteran does not have an employment handicap.

3.  The evidence does not demonstrate that the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with his abilities, aptitudes and interests is 
impaired as a result of disability. 


CONCLUSION OF LAW

The requirements for a program of vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code, are not met.  38 U.S.C.A. 
§§ 3101, 3102 (West 2002); 38 C.F.R. §§ 21.40, 21.51 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Board finds specific VCAA notice was not required in this 
case because the applicable regulatory notification procedure 
under 38 C.F.R. § 21.420 (2003) for claims under Chapter 31 
was not affected by this change in law.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA notification procedures did not apply in cases where 
the applicable chapter of Title 38, United States Code 
contained its own notice provisions.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002) (Court found VCAA notice was not 
required in case involving a waiver request).  The applicable 
chapter 31 notice provisions are met in this case.  All 
evidence needed for an equitable determination in the instant 
appeal has been obtained; the veteran is not prejudiced by 
the determination below.  The Board finds further attempts to 
obtain any additional evidence would be futile.  Therefore, 
the Board finds all applicable duty to assist and duty to 
notify provisions have been fulfilled.  

The purpose of vocational training under Chapter 31, Title 
38, United States Code, is to enable veterans with service-
connected disabilities to become employable to the maximum 
extent feasible and to obtain and maintain suitable 
employment.  38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.1 
(2003).  

The applicable law and VA regulations provide that a person 
shall be entitled to a rehabilitation program under Chapter 
31 if such person is a veteran who (a)(1) has a service-
connected disability rated at 20 percent or more that was 
incurred or aggravated in service on or after September 16, 
1940; (2) is hospitalized for a service-connected disability 
and has a disability that will likely be compensable at a 
rate of 20 percent or more; or (3) has a service-connected 
disability which is compensable, or is likely to be 
compensable at less than 20 percent, if the individual filed 
an original application for Chapter 31 before November 1, 
1990, and (b) is determined by VA to be in need of 
rehabilitation because of an employment handicap.  
38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 (2003).

An employment handicap is "an impairment of the veteran's 
ability to prepare for, obtain, or retain employment 
consistent with the veteran's abilities, aptitudes, and 
interests."  38 C.F.R. § 21.51(b) (2003).  The term 
"impairment" is defined as a restriction on employability 
caused by disabilities, negative attitude towards the 
disabled, deficiencies in education and training, and other 
pertinent factors.  38 C.F.R. § 21.51(c).  The law provides 
that an "employment handicap" does not exist when any one 
of the following conditions is present: (i) The veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 C.F.R. 
§ 21.51(f)(2).

The veteran's service-connected disability need not be the 
sole or primary cause of the employment handicap, but it must 
materially contribute to the impairment as described above in 
38 C.F.R. § 21.51(c)(1).  Therefore, its effects must be 
identifiable, measurable, or observable.  38 C.F.R. 
§ 21.51(c)(3).

Evidence of the consistency of interests with training and 
employment may be based on the veteran's statements to a VA 
counseling psychologist during initial evaluation or 
subsequent re-evaluation, the veteran's history of 
participation in specific activities; or information 
developed by VA through use of interest inventories.  
38 C.F.R. § 21.51(c)(4).  The veteran's abilities to obtain 
or retain employment are not impaired if he has a history of 
current, stable, continuous employment.  38 C.F.R. 
§ 21.51(e)(2), (3). 

VA regulations provide that counseling psychologists in the 
Vocational Rehabilitation and Employment (or Counseling) 
Division shall make determinations of employment handicap.  
38 C.F.R. § 21.51(h). 

The law and regulations also provide that a separate 
determination addressing whether a "serious employment 
handicap" exists shall be made in each case in which an 
employment handicap is found.  38 U.S.C.A. § 3106(a) (West 
2002); 338 C.F.R. § 21.52(a).  VA regulations define a 
"serious employment handicap" as a significant impairment 
of a veteran's ability to prepare for, obtain or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests. 38 C.F.R. § 21.52(b).

In reviewing a Board determination concerning vocational 
rehabilitation benefits the Court has noted that "the 
Secretary is given broad authority to make awards and 
determine the scope of services and assistance."  Kandik v. 
Brown, 9 Vet. App. 434, 438 (1996).  

In this case, VA records show that in rating decisions dated 
in September 1999 service connection was established for 
degenerative joint disease of the right shoulder (10 
percent), degenerative disc disease the lumbar spine (10 
percent), tinnitus (10 percent), degenerative joint disease 
of the left knee (0 percent), degenerative joint disease of 
the right knee (0 percent), bilateral hearing loss 
(0 percent), hypertension (0 percent), gastroesophageal 
reflux disease (0 percent), and epicondylitis of the left 
elbow (0 percent), epicondylitis of the right elbow 
(0 percent), and the left ankle laxity (0 percent).  The 
combined rating for the service-connected disabilities was 30 
percent. 

In December 1999, the veteran applied for vocational 
rehabilitation benefits and met with a VA counseling 
psychologist for an initial evaluation.  In his application 
for benefits the veteran noted that he had completed over 16 
years of education and was a registered sanitarian.  He 
stated that he had 20 years of experience as a medical 
technician during active service.  A December 1999 VR&C 
narrative report noted the veteran indicated his desire to 
attend additional training or graduate school to obtain a 
doctorate degree in public or environmental health.  He 
stated he was interested in acquiring an advanced degree in 
order to qualify for a promotion with his present employer, 
the state of Wisconsin.  It was noted he was currently 
employed as a senior sanitarian health inspector and that he 
had a master's degree in health care administration.  The 
veteran asserted, in essence, that his service-connected 
disabilities caused problems with his present employment 
because of his inability to travel.  He reported, however, 
that he had not missed a significant amount of time from work 
because of these disorders.  Although acknowledging that the 
veteran had an impairment of employability, the counseling 
psychologist found he did not have an employment handicap.  
The veteran was thereafter informed that he was not entitled 
to receive vocational rehabilitation services because he was 
already suitably employed. 

In a January 2000 rating decision the RO established service 
connection for diabetes mellitus and assigned a 20 percent 
disability rating.  The veteran's combined service-connected 
disability was increased to 40 percent. 

At a personal hearing before the undersigned Veterans Law 
Judge in August 2001 the veteran testified that his 
employment was at risk without an advanced post graduate 
degree.  He asserted that his employability was impaired, 
that he might not be qualified for his current employment, 
and that he needed additional training just to maintain his 
current employment.  He described the impact of his service-
connected disabilities on his ability to function in his 
profession and indicated that the duties of his current 
position aggravated his service-connected disabilities. 

In a May 2003 rating decision the RO, in pertinent part, 
granted entitlement to an increased 20 percent rating for 
degenerative disc disease of the lumbar spine, an increased 
10 percent rating for degenerative joint disease of the left 
knee, an increased 10 percent rating for degenerative joint 
disease of the right knee, and an increased 10 percent rating 
for gastroesophageal reflux disease with a small hiatal 
hernia.  The combined rating for service-connected 
disabilities was increased to 60 percent.

In correspondence submitted in support of his claim the 
veteran reiterated his prior assertions that his present 
profession was undergoing a reduction in force and that his 
present employment was at risk because of his lack of an 
advanced post graduate degree.  He reported he missed one or 
2 days of work per month because of his service-connected 
disabilities.  He reasserted his request for assistance in 
obtaining a post graduate degree in public health 
law/administration.

A July 2, 2003, VR&C narrative report noted the veteran 
described problems he experienced because of his service-
connected disabilities.  He stated he was not seeking to 
leave his present employment and that he was not exploring 
alternative employment options.  He reported that there had 
been not any layoffs in his department in his 4 years of 
employment, but that he felt additional training beyond the 
master's degree level would increase his job security.  

In correspondence dated in July 2003 the veteran was advised 
to provide evidence documenting his use of any sick leave, 
any current reduction in force for his profession, or his 
claim that he needed a post graduate degree to maintain his 
present job.  A subsequent July 2003 VA report of contact 
noted the veteran reported he was unable to provide proof of 
his need for further formal training or of his use of sick 
leave.  

In a July 15, 2003, VR&C narrative report the counseling 
psychologist found the veteran did not have an employment 
handicap nor a serious employment handicap.  The veteran's 
claims as to problems he experienced because of his service-
connected disabilities and the other evidence of record were 
summarized.  It was noted that the veteran had overcome any 
impairment to suitable employment and that he had advanced 
education and transferable skills that qualified him for 
suitable employment beyond his current job.  It was further 
noted, in essence, that the evidence did not support his 
claims of difficulty with his present employment.  

Based upon the evidence of record, the Board finds the 
opinions of VA counseling psychologists warrant deference in 
this case.  See 38 C.F.R. § 21.51(h).  VA counseling 
psychologists have determined that the veteran does not have 
an employment handicap.  In fact, the record indicates the 
veteran has been adequately and suitably employed in his 
present position for over 4 years.  The Board finds the 
evidence does not demonstrate that his ability to prepare 
for, obtain, or retain employment consistent with his 
abilities, aptitudes and interests is impaired as a result of 
any disability.  Therefore, entitlement to a program of 
vocational rehabilitation training is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.


ORDER

The claim for entitlement to a program of vocational 
rehabilitation training in accordance with the provisions of 
Chapter 31, Title 38, United States Code, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



